Title: To George Washington from William Heath, 18 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 18th 1782
                  
                  The enclosed was sent me this morning—I have requested the
                     Quarter Master to furnish Captn Smith with a horse to pursue the two Sergeants.
                     I am sorry to find, as your Excellency will observe by the last return, the
                     increase of desertions. There is most certainly a great uneasiness in the Army,
                     on account of the long arrears of pay—the uneasiness is increased by the late
                     frequent scantiness of provissions in which the Troops have repeatedly
                     experienced pinching want—if those wants proceed from inevitable public
                     embarrassments, they are a misfortune to be lamented—but if they proceed from
                     negligence in the Contractors, it is intollerable: to say nothing of empty
                     Magazines at all the Posts—it is Driving the Army to trials too severe for
                     human nature. I have the honor to be with the greatest respect your
                     Excellency’s most Obedient Servant
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        Sir
                        Garrison West-Point June 18th
                        1782.
                     
                     I take this earliest opportunity of reporting to you the
                        desertion of 2 Serjeants in the 1st company in the 5th Mass regiment which
                        took place yesterday noon. Capt. Smith, would undertake to follow them
                        & endeavour to secure them, but being unprovided with a horse
                        & money, & unable to get any, wishes to have your advice
                        & assistance in the matter, in which I likewise request your
                        concurrence. I have the honour to be Your most obedient Servt
                     
                        Ezra Newhall
                        Lieut. Colo. comand of 5th Mass. regiment
                     
                     
                        P.S. About 2 weeks ago one Serjeant & one
                           Corporal deserted, & we hear are now with the enemy.
                     
                  
                  
               